DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 22-24, 26-35, and 37-43 are pending, claims 1-21, 25, and 36 have been cancelled, and claims 22-24, 26-35, and 37-43 are currently under consideration for patentability under 37 CFR 1.104. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 35 and 39 are objected to because of the following informalities:  
In claim 35, on line 3, change “asssembly” to “assembly”. 
In claim 39, on line 2, change “a potion” to “a position”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-35 and 42-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 31, the limitation “the longitudinal channel of the tubular body assembly” lacks antecedent basis (claim 31 previously recites “one or more longitudinal channels”). Claims 32-35 and 42-43 are rejected due to their dependency on claim 31.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-23 and 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isaacson (US 2008/0076966), in view of Green (US 6,221,007) and Yoon (US 6,387,043).
Regarding claim 22, Isaacson discloses an endoscopic visualization system (10, figure 1) comprising: a handle assembly (20, figure 1) comprising: a housing (12, figure 1) including an insertion port at a proximal end of the handle assembly (forceps traverse the length of the outer barrel 70…other actuatable tools known in the art may be mechanically connected to the handle 20 and traverse the outer barrel 70 [0032]); a tubular body (70, figure 1) having one or more longitudinal channels extending through the tubular body from a proximal end to a distal end (outer barrel 70 encompasses a plurality of channels [0030]; see figure 1), wherein the proximal end of the tubular body is coupled to a distal end of the housing opposite the insertion port (see figure 1), and the proximal end of the tubular body is adapted to accept a surgical instrument (forceps traverse the length of the outer barrel 70 [0032]); a working channel (forceps traverse…mechanically connected to the handle 20…[0032]) extending from the insertion port longitudinally through the housing to the proximal end of the tubular body, the working channel configured to allow passage of the surgical instrument into one of the one or more longitudinal channels of the tubular body (see 60, figure 1); and a camera (CCD or CMOS [0031]) positioned at the distal end of the tubular body (presents an image of the view through the distal end 74 | or other means of providing a view of an image at the distal end [0031]). Isaacson is silent regarding a light source positioned at a distal end of the tubular body; and a video display assembly configured to be coupled to the handle assembly by a connector positioned on a top-side of the housing, the video display assembly comprising: a color monitor; a power supply configured to provide power to the color monitor and configured to provide power to the light source and camera through the connector; and a video image processor configured to receive a signal from the camera and convert the signal to an image for display on the color monitor. 
Green teaches an endoscope (figure 8) with a video display (178, figure 8). The video display can be entirely self-contained, including within its housing all electronic circuits required to convert any standard video signal into a picture (Col. 7, lines 55-57). It may include batteries (Col. 7, lines 57-58). A mounting assembly (270, figure 8) holds the video display ins a position above the handle (275, figure 8).
Yoon teaches a penetrating endoscope with a light source (50, figure 2) connected to an optical wave guide (52, figure 3) for propagating visible light to a distally aimed illumination emitter (54, figure 3) to illuminate the field of view. Alternatively, the illumination emitter (54, figure 3) includes an LED or other light generator (see 54, figure 3 | Col. 6, lines 10-13). Additionally, the endoscope can have a color image display to display the color image ready signal (abstract).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the system of Isaacson with the video display and mounting assembly as taught by Green. Doing so would allow the endoscopist to see the image while directing his visual attention to the physical placement of the endoscope (Col. 7, lines 37-39). Additionally, it would have been obvious to modify the display to be a color image display and have the light source positioned in the distal end as taught by Yoon. Doing so would be an alternative option for placement of a light source (Col. 6, lines 10-13) and would provide a color image (abstract). The modified system would have a light source (see 54, figure 3 | Col. 6, lines 10-13; Yoon) positioned at a distal end of the tubular body; and a video display assembly (178, figure 8; Green) configured to be coupled to the handle assembly by a connector (270, figure 8; Green) positioned on a top-side of the housing, the video display assembly comprising: a color monitor (color display; abstract; Yoon); a power supply configured to provide power to the color monitor and configured to provide power (Col. 7, lines 57-58; Green) to the light source and camera through the connector; and a video image processor (Col. 7, lines 55-57; Green) configured to receive a signal from the camera and convert the signal to an image for display on the color monitor. 
Regarding claim 23, Green further teaches the connector mechanically connects the video display assembly to the handle assembly (see 270, figure 8; Green), the connector being formed as a shaped portion (see 330 and 334, figure 11) extending from the housing, the shaped portion configured to interface with a receiving portion (see 340, figure 12) of a bottom of the video display assembly; and wherein a mechanical connection between the shaped portion and the receiving portion is releasable (Col. 9, lines 44-45).  
Regarding claim 27, Isaacson further discloses the camera comprises an image sensor positioned at the distal end of the tubular body (CCD or CMOS [0031]; Isaacson | presents an image of the view through the distal end 74 | or other means of providing a view of an image at the distal end [0031]), and wherein the image sensor is optically coupled to an image forming optical element (lens [0031]).  
Regarding claim 28, Yoon further teaches the light source is an LED light source (LED; see 54, figure 3 | Col. 6, lines 10-13; Yoon).  
Regarding claim 29, Isaacson further discloses the housing is coupled to a handle portion (see 32 and 34, figure 2; Isaacson) extending from a bottom of the housing, the handle portion configured to be pivotable with respect to the housing (see 32 and 34, figures 1-2).  

Claim 24 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isaacson (US 2008/0076966) and Green (US 6,221,007) and Yoon (US 6,387,043) as applied to claim 23 above, and further in view of Orbay (US 2008/0200758).
Regarding claim 24, Green further teaches the connector both mechanically (Col. 9, lines 44-45; Green) and electrically (Col. 7, lines 55-57) connects the video display assembly and the handle assembly, a power input interface (Col. 7, lines 57-58 | the Examiner interpreted power to be provided to the display, the camera, and the light source). Isaacson, Green, and Yoon are silent regarding the connector comprising a display signal output interface.  
Orbay teaches an endo-surgical tool (abstract) with a display (54, figure 3a) attached to the handle 30’, figure 3a). The image sensor is located in the cannula and sends the raw image data to the display via wired connection ([0174]). 
It would have been obvious to modify the connector with the display signal output interface as taught by Orbay. Doing so would transmit the raw image data to the display module ([0174], figure 3a). The modified connector comprising a display signal output interface ([0174]; figure 3a; Orbay).
Regarding claim 26, Green further teaches the color monitor is rectangular in shape  (Col. 7, lines 44-45; Green) and is positioned within the video display assembly so as to be facing toward the proximal end of the handle assembly when the video display assembly is coupled to the handle assembly (see figure 1 and 8).  

Claims 31-35, 37-40, and 42-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isaacson (US 2008/0076966), in view of Yoon (US 6,387,043).
Regarding claim 31, Isaacson discloses an endoscopic surgical system comprising: a handle assembly (20, figure 1) comprising: a housing (12, figure 1) including an insertion port at a proximal end of the handle assembly (forceps traverse the length of the outer barrel 70…other actuatable tools known in the art may be mechanically connected to the handle 20 and traverse the outer barrel 70 [0032]); a tubular body assembly (70, figure 1) having one or more longitudinal channels (outer barrel 70 encompasses a plurality of channels [0030]; see figure 1), the tubular body assembly having a proximal end and a distal end (see figure 1), wherein the proximal end of the tubular body assembly is coupled to a distal end of the housing (see figure 1), and the proximal end of the tubular body assembly is adapted to accept an endoscopic surgical instrument (forceps traverse the length of the outer barrel 70 [0032]); a working channel (forceps traverse…mechanically connected to the handle 20…[0032]) extending from the insertion port longitudinally through the housing to the proximal end of the tubular body assembly, the working channel configured to allow passage of the endoscopic surgical instrument into the longitudinal channel of the tubular body assembly (see 60, figure 1); a fluid port (best seen with 140 or 146, figures 9-10) extending through a surface of the housing and into one of the one or more longitudinal channels (inflow tube 40 or outflow tube 60, figure 1); and a camera (CCD or CMOS [0031]) positioned at a distal end of the tubular body assembly (presents an image of the view through the distal end 74 | or other means of providing a view of an image at the distal end [0031]) within one of the one or more longitudinal channels (50, figure 1). Isaacson is silent regarding a light source at a distal end of the tubular body assembly; and a video display configured to be coupled to the handle assembly and further configured to display a video stream transmitted from the camera.
Yoon teaches a penetrating endoscope with a light source (50, figure 2) connected to an optical wave guide (52, figure 3) for propagating visible light to a distally aimed illumination emitter (54, figure 3) to illuminate the field of view. Alternatively, the illumination emitter (54, figure 3) includes an LED or other light generator (see 54, figure 3 | Col. 6, lines 10-13). Additionally, the endoscope can have a color image display (128, figure 1) to display the color image ready signal (abstract). The display is adjustably mounted to the handle with the display mount (170, figure 5 | Col. 7, lines 43-44).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the system of Isaacson with a display, display mount, and light source as taught by Yoon. Doing so would be an alternative option for placement of a light source (Col. 6, lines 10-13) and provide a color image (abstract). The modified system would have a light source (see 54, figure 3 | Col. 6, lines 10-13; Yoon) at a distal end of the tubular body assembly; and a video display (128, figure 1) configured to be coupled to the handle assembly and further configured to display a video stream transmitted from the camera (abstract).
Regarding claim 32, Isaacson further discloses the fluid port extends through the surface of the housing proximate to a distal end of the housing at an angle that is substantially perpendicular to the tubular body assembly (see 140 or 146, figures 9-10; Isaacson).  
Regarding claim 33, Isaacson further discloses the fluid port extends into a channel of the one or more longitudinal channels (outflow tube 60, see figure 1 | forceps traverse…the outflow tube 60…mechanically connected to the handle 20…[0032]) which is coupled to the working channel of the handle assembly.  
Regarding claim 34, Isaacson further discloses the fluid port extends into a channel of the one or more longitudinal channels (40, figure 1; [0030]) which is not coupled to the working channel of the handle assembly.  
Regarding claim 35, Isaacson further discloses the fluid port extends into a channel of the one or more longitudinal channels (outflow tube 60, see figure 1 | forceps traverse…the outflow tube 60…mechanically connected to the handle 20…[0032]) coupled to an outflow port (distal end of 60, figure 1) at the distal end of the tubular body assembly.  
Regarding claim 37, Isaacson discloses an endoscopic handle assembly (10 and 12, figure 1) comprising: a housing (12, figure 1), the housing including an insertion port at a proximal end of the endoscopic handle assembly (forceps traverse the length of the outer barrel 70…other actuatable tools known in the art may be mechanically connected to the handle 20 and traverse the outer barrel 70 [0032]); a tubular body (70, figure 1) having one or more longitudinal channels (outer barrel 70 encompasses a plurality of channels [0030]; see figure 1), the tubular body having a proximal end and a distal end (see figure 1), wherein the proximal end of the tubular body is coupled to a distal end of the housing (see figure 1), and the proximal end of the tubular body is adapted to accept a surgical instrument (forceps traverse the length of the outer barrel 70 [0032]); a working channel (forceps traverse…mechanically connected to the handle 20…[0032]) extending from the insertion port longitudinally through the housing to the proximal end of the tubular body, the working channel configured to allow passage of the surgical instrument into one of the one or more longitudinal channels of the tubular body (see 60, figure 1); and a camera (CCD or CMOS [0031]) positioned at the distal end of the tubular body (presents an image of the view through the distal end 74 | or other means of providing a view of an image at the distal end [0031]); and a handle (20, figure 1) extending from a bottom-side of the housing (see figure 1), the handle configured to pivot relative to the housing from a first position substantially perpendicular to the housing toward the proximal end of the housing (see figures 1-2). Isaacson is silent regarding a light source positioned at a distal end of the tubular body; a connector positioned on a top-side of the housing configured to couple the endoscopic handle assembly to a video display monitor positionable on the housing, the connector configured to transmit a video signal to the video display monitor when the video display monitor is connected.
Yoon teaches a penetrating endoscope with a light source (50, figure 2) connected to an optical wave guide (52, figure 3) for propagating visible light to a distally aimed illumination emitter (54, figure 3) to illuminate the field of view. Alternatively, the illumination emitter (54, figure 3) includes an LED or other light generator (see 54, figure 3 | Col. 6, lines 10-13). Additionally, the endoscope can have a color image display (128, figure 1) to display the color image ready signal (abstract). The display is adjustably mounted to the handle with the display mount (170, figure 5 | Col. 7, lines 43-44).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the system of Isaacson with a display, a display mount, and light source as taught by Yoon. Doing so would be an alternative option for placement of a light source (Col. 6, lines 10-13) and provide a color image (abstract). The modified assembly would have a light source (see 54, figure 3 | Col. 6, lines 10-13; Yoon) positioned at a distal end of the tubular body; a connector (170, figure 5) positioned on a top-side of the housing configured to couple the endoscopic handle assembly to a video display monitor (168, figure 5) positionable (adjustably mounted; Col. 7, lines 43-44) on the housing, the connector configured to transmit a video signal to the video display monitor when the video display monitor is connected (Col. 7, lines 47-49).
Regarding claim 38, Isaacson further discloses means for providing power to the light source and camera (this element is interpreted under 35 USC 112f as external or internal power supplies | power source [0044]; Isaacson).  
Regarding claim 39, Isaacson further discloses the handle extends from the bottom-side of the housing at a potion substantially opposite the connector (see 20, figure 1; Isaacson).  
Regarding claim 40, Isaacson further discloses the handle is configured to pivot (see figures 1-2) relative to the housing to enable installation and exchange (actuate the forceps; forceps traverse the outer barrel 70…[0032]) of the surgical instrument through the working channel (see figures 1-2).  
Regarding claim 42, Isaacson further discloses a power supply (power source [0044]) configured to provide power to the video display, light source, and camera, the power supply configured to be coupled to the handle assembly (USB cord at the viewing opening or post 114, figure 1; [0044]).  
Regarding claim 43, Yoon further teaches the video display is tiltably coupled (adjustably mounted; Col. 7, lines 43-44; Yoon) to the handle assembly.

Allowable Subject Matter
Claims 30 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        October 20, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795